Citation Nr: 0912163	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee meniscectomies, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for post-surgical 
scars of the left knee, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal. 
The Veteran subsequently relocated to the jurisdiction of the 
Roanoke, Virginia, RO.

This matter was previously before the Board in January 2008 
and August 2008 for further procedural and evidentiary 
development.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of left knee 
meniscectomies are not manifested by severe recurrent 
subluxation or lateral instability. 

2.  The service-connected scars of the left knee are well-
healed and cover an area of less than 144 square inches 
without evidence of unstable scars, pain on examination, or 
limitation of knee function. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for residuals of left knee meniscectomies are not met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 
5257 (2008).

2.  The criteria for assignment of a compensable disability 
rating for post-surgical scars of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In May 2003, May 2006, and March 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate an increased rating, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim. March 
2006, May 2006, and March 2008 letters additionally informed 
the Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the Veteran was clearly notified 
of the rating criteria for a left knee disability and left 
knee scars disability in the August 2004 statement of the 
case. Additionally, the essential fairness of the 
adjudication process was not affected by this error as the 
April 2008 and October 2008 supplemental statements of the 
case readjudicated the increased rating claims after the 
August 2004 statement of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, VA treatment records, 
private medical records, Social Security Administration 
documents, and appropriate VA medical examinations.  Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claims. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 


The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Residuals of left knee meniscectomies

The Veteran currently receives a 20 percent disability 
evaluation for the residuals of left knee meniscectomies 
under 38 C.F.R. § 3.71a, Diagnostic Code 5257. The Veteran 
contends that he is entitled to a higher rating than the 20 
percent disability rating currently assigned. For the reasons 
that follow, the Board concludes that the criteria for a 
higher rating for the Veteran's residuals of left knee 
meniscectomies are not met.

Additionally, the Veteran is receiving a 10 percent 
disability evaluation under 38 C.F.R. § 3.71a, Diagnostic 
Code 5010 for degenerative joint disease of the left knee. An 
increase in this disability evaluation was denied in a 
January 2008 Board decision.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
20 percent disabling for a moderate impairment, and 30 
percent disabling for a severe impairment, the maximum 
scheduler rating provided. 38 C.F.R. § 3.71a, Diagnostic Code 
5257 (2008). Diagnostic Code 5257 is not predicated on loss 
of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Other Diagnostic Codes relating to knee impairments include 
Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 and 5263. 

Diagnostic Code 5256 is used to evaluate ankylosis of the 
knee and provides that a knee ankylosed at a favorable angle 
in full extension, or in slight flexion between 0 to 10 
degrees, warrants a 30 percent rating; in flexion between 10 
degrees and 20 degrees warrants a 40 percent rating; between 
20 degrees and 45 degrees warrants a 50 percent rating; and 
45 degrees or more (extremely unfavorable ankylosis) warrants 
a maximum 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2008). There is no evidence associated with the 
record that indicates the Veteran's left knee is ankylosed to 
any degree.

Diagnostic Code 5828 warrants a maximum 20 percent disability 
evaluation for dislocated semilunar cartilage, with frequent 
episodes of locking, pain and effusion into the joint.

Diagnostic Code 5259 warrants a maximum 10 percent disability 
rating for removal of semilunar cartilage which is 
symptomatic. 

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of motion of the knee. It provides for 
a compensable rating when flexion is limited to 45 degrees or 
less. 38 C.F.R. § 4.71a (2008). Diagnostic Code 5261 is used 
to evaluate knee disabilities based upon limitation of 
extension of the knee, and provides for a compensable rating 
when extension is limited to 10 degrees or more. 38 C.F.R. § 
4.71a (2008). 

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II 
(2008).

Diagnostic Code 5262 provides for a 30 percent rating for 
malunion of the tibia and fibula with marked knee or ankle 
disability; and a 40 percent rating for nonunion of the tibia 
and fibula with loose motion requiring a brace. 38 C.F.R. § 
4.71a (2008).

Diagnostic Code 5263 provides for a maximum 10 percent 
disability evaluation for genu recurvatum (acquired, 
traumatic, with weakness and objectively demonstrated 
insecurity in weight-bearing). 38 C.F.R. § 4.71a (2008).

In a May 2003 VA examination, the Veteran complained of pain 
with occasional locking of the left knee. The examiner noted 
the Veteran lacked 5 degrees of full extension and had 
flexion to 110 degrees. He had no anterior laxity on anterior 
drawer or Lachman's. He had negative posterior pseudo laxity. 
He had tenderness along the lateral joint line. He had mild 
crepitation and effusion in the knee. X-rays revealed 
moderately severe degenerative joint disease. The examiner 
diagnosed the Veteran with moderately severe degenerative 
joint disease of the left knee.

In a May 2006 VA examination, the Veteran reported swelling 
of his left knee with walking and giving way with prolonged 
ambulation. He reported constant pain in the left knee and 
stated the pain level was an 8 on a scale of 10. He stated 
his condition did not cause incapacitation. The examiner 
noted from the condition, the functional impairment was 
limitation in mobility. The examiner noted the left knee 
showed signs of effusion, weakness and tenderness. There was 
evidence of recurrent subluxation which was slight in degree, 
joint effusion and crepitus. Joint function was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
after repetitive use. Joint function was not limited by 
incoordination after repetitive use. Range of motion for 
flexion and extension was 0 to 100 degrees.

 The examiner diagnosed the Veteran with degenerative joint 
disease of the left knee joint. The subjective factors were a 
history of progressive knee pain and instability. The 
examiner stated the effect of the condition on the Veteran's 
usual occupation was moderately to severely affected by his 
knee disability. The effect of the condition the Veteran's 
daily activity was moderately affected by his knee 
instability. 

In March 2008, the Veteran underwent a VA examination and 
reported a history of a left knee injury in service 
subsequently followed by multiple surgeries. He reported that 
he had been using a walker for approximately one year. He 
stated he fell if he only used a cane. He rated his pain as a 
5 on a scale of 1 to 10. He reported that he was unable to 
stand for more than a few minutes and unable to walk more 
than a few yards. There was no deformity of the left knee, 
however there was giving way and instability. There was pain 
and weakness, but no stiffness. There were no episodes of 
dislocation or subluxation. There were locking episodes one 
to three times per month. There were moderate flareups that 
occurred on a weekly basis. The Veteran reported that the 
flare-ups caused a 50 percent functional impairment. 

The examiner noted there was evidence of abnormal weight 
bearing and an abnormal shoe wear pattern. Flexion/extension 
was 0 to 120 degrees. Pain began on active motion at 120 
degrees and ended at 40 degrees. Passive range of motion was 
0 to 120 degrees with pain at 120 degrees and ending at 40 
degrees. The examiner reported additional loss of motion on 
repetitive use due to pain. The examiner noted the left knee 
had a bony joint enlargement, tenderness and painful 
movement. There was no crepitation, clicks, snaps or 
instability. There was no patellar abnormality, nor was there 
ligamentous laxity. There was grinding. There was a meniscus 
abnormality as the meniscus was surgically absent. There was 
no effusion or dislocation, no locking was noted and there 
was no subluxation of the left knee joint. McMurray's test 
was positive. The left leg was one-half inch shorter than the 
right. X-ray studies indicated degenerative joint disease 
with medial compartment narrowing. 

The examiner diagnosed the Veteran with degenerative joint 
disease of the left knee with medial compartment narrowing, 
status-post two left knee meniscectomies. Activities of daily 
living to include chores, shopping, exercise and sports were 
impacted moderately. Recreation, traveling, bathing, 
dressing, and grooming were mildly impacted. 

In May 2008, the Veteran presented to the VA Emergent Care 
Center with complaints of knee and ankle pain. He was 
subsequently diagnosed with right knee and left ankle pain.

After a thorough review of the evidence, the Board concludes 
that disability of the Veteran's left knee disorder is 
consistent with a moderate impairment and, thus, does not 
warrant the assignment of a disability rating higher than 20 
percent. The objective medical evidence shows no anterior 
laxity, slight subluxation, no muscle atrophy, and range of 
motion of the left knee was to 100 degrees of 
flexion/extension. There is, however, evidence of pain on 
motion, crepitus, and tenderness of the knee. This does not, 
however, reflect more than a moderate impairment. 

The Veteran is, therefore, not entitled to a higher 
evaluation of 20 percent under Diagnostic Code 5257 because 
there is no evidence that his left knee disorder is 
consistent with a severe impairment of the knee.

With respect to assigning a higher rating under other 
potentially applicable diagnostic codes, the medical evidence 
does not support a rating higher than 20 percent under any 
other diagnostic code. The medical evidence of record does 
not reflect extension or flexion that would provide a 
compensable rating under either diagnostic code. Furthermore 
the evidence does not show the Veteran has ankylosis of the 
knee or malunion of the tibia and fibula with marked knee or 
ankle disability.

Finally, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted. See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The Board notes that the 
medical evidence shows tenderness and painful movement, 
however, there was no evidence of stiffness, atrophy, or 
instability. As such, the Veteran's present level of 
disability, including functional loss due to pain, is already 
contemplated by the 20 percent rating under the diagnostic 
codes which the Veteran has been assigned. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1. 

In sum, the medical evidence shows that the Veteran has no 
more than moderate instability of the left knee. As the 
available medical evidence indicates that the Veteran's left 
knee instability is no more than moderate, the Board 
concludes that a higher rating under DC 5257 is not 
warranted. See 38 C.F.R. § 4.71a, DC 5257.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for left knee instability. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Post-surgical scars of the left knee

The Veteran currently receives a noncompensable disability 
evaluation for the post-surgical scars of the left knee under 
38 C.F.R. § 4.118, Diagnostic Code 7805. The Veteran contends 
that he is entitled to a higher rating than the 
noncompensable disability rating currently assigned. For the 
reasons that follow, the Board concludes that the criteria 
for a higher rating for the Veteran's post-surgical scars of 
the left knee are not met.

The Veteran's post-surgical scars of the left knee carries a 
noncompensable rating under the rating criteria for scars 
found at 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). In 
particular, this code rates scars that are not on the head, 
face, or neck, based on limitation of function of the part 
affected. 

Limitation of motion of the knee is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, pertaining to 
limitation of flexion, and 5261 for limitation of extension. 
Diagnostic Code 5260 provides for a 10 percent evaluation 
when flexion is limited to 45 degrees. A 20 percent 
evaluation is warranted where flexion is limited to 30 
degrees. A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees. 
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees. A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees. For a 40 percent evaluation, extension must be 
limited to 30 degrees. And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2008). 

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint. VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004). Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. Id.

In a May 2006 VA examination, the examiner reported the 
Veteran had no visible scars.
 
The Veteran underwent a VA scars examination in March 2008. 
The left knee scar was a healed surgical incision 
approximately 1 centimeter wide and 4 centimeters in length. 
There was no tenderness on palpation, no adherence to 
underlying tissue, no limitation of motion or loss of 
function, no underlying soft tissue damage, no skin 
ulceration or breakdown of the scar. The examiner noted the 
scar was superficial and less than one-tenth of one 
centimeter in depth. The scar covered less than 5 percent of 
the body surface area of the knee and less than 1 percent of 
the total body area. 

A second left knee scar was darker than the other skin of the 
knee. The examiner measured the scar as three-fifths (.75) of 
one centimeter in width and 8 centimeters in length. A third 
left knee scar measured 3 centimeters wide and 2 centimeters 
in length and revealed a healed darkened circular scar. For 
these scars, the examiner's results were identical to the 
symptomatology noted above for the first scar. 

As neither VA examination, nor any other evidence of record 
indicates the Veteran's post-surgical left knee scars results 
in flexion limited to 45 degrees or extension limited to 10 
degrees, the Board finds a compensable evaluation is not 
warranted pursuant to Diagnostic Codes 5260 and 5261 for 
limitation of motion of the left leg.

The Board has considered other potentially applicable 
diagnostic codes, to include 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7804, pertaining to the skin, and finds 
that a compensable evaluation for manifestations of the 
Veteran's surgical scars is not warranted, as the Veteran's 
post-operative scars were not caused by burns, are not 
located on the face, head, or neck, are not deep or painful 
and are not unstable. 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7804 (2008); see also, May 2006 and March 2008 VA 
examination reports.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
evaluation for residuals of a surgical scars of the left 
knee. 38 C.F.R. §§ 4.71a, 4.118.

Extra-Schedular

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration. The record 
reflects that the Veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria. In sum, 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluation. 
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an increased evaluation for residuals of left 
knee meniscectomies, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for post-surgical 
scars of the left knee, currently evaluated as noncompensably 
disabling, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


